UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7177



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK ANTHONY WILLIAMS, a/k/a Michael Nemhardt,
a/k/a Alex Cruz, a/k/a Smiley,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-97-142)


Submitted:   February 24, 2006            Decided:   March 27, 2006


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Mark Anthony Williams, Appellant Pro Se.     John Samuel Bowler,
Assistant United States Attorney, Steve R. Matheny, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Mark   Anthony    Williams     seeks     to    appeal   the    district

court’s order denying relief on his motion filed under Fed. R. Civ.

P. 60(b), seeking to reopen his motion also filed under Rule 60(b)

to reconsider his sentence of life imprisonment based on the

decisions in United States v. Booker, 543 U.S. 220 (2005); United

States v. Blakely, 542 U.S. 296 (2004); and Apprendi v. New Jersey,

530 U.S. 466 (2000).*          The order, which derives from the denial of

a motion under 28 U.S.C. § 2255 (2000), is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); see Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).

              A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                        28

U.S.C. § 2253(c)(1) (2000).            A prisoner satisfies this standard by

demonstrating         that   reasonable       jurists    would      find     that   his

constitutional        claims    are    debatable   and       that   any    dispositive

procedural ruling by the district court is likewise debatable. See

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 684

(4th       Cir.),   cert.    denied,    534    U.S.     941    (2001).        We    have




       *
      To the extent Williams seeks to appeal the district court’s
April 19, 2005 order denying his Fed. R. Civ. P. 60(b) motion, his
notice of appeal is untimely.

                                        - 2 -
independently reviewed the record and conclude that Williams has

not made the requisite showing.

              Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 3 -